 1

 2
                            UNITED STATES DISTRICT COURT
 3                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 4
      UNITED STATES OF AMERICA,
 5
                            Plaintiff,
 6
           v.                                              C18-747 TSZ
 7
      BOBBY WOLFORD TRUCKING &                             MINUTE ORDER
 8    SALVAGE, INC.; and KARL FREDERICK
      KLOCK PACIFIC BISON, LLC,
 9
                            Defendants.
10
          The following Minute Order is made by direction of the Court, the Honorable
11
     Thomas S. Zilly, United States District Judge:
12        (1)     The parties’ stipulated motion, docket no. 27, to amend the Protective
   Order entered on July 10, 2019, docket no. 26, is GRANTED as follows. The definition
13 of “CONFIDENTIAL” MATERIAL set forth in Paragraph 2 of the Protective Order is
   amended to include, in addition to the three types of documents and tangible things
14 already listed, the following fourth category: unredacted records containing information
   protected under the Privacy Act (5 U.S.C. § 552a).
15
          (2)     The parties’ joint motion for extension, docket no. 28, is GRANTED, and
16 the deadline for filing dispositive motions is EXTENDED from September 5, 2019, to
   September 19, 2019.
17
          (3)     The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record.

19         Dated this 6th day of September, 2019.

20                                                  William M. McCool
                                                    Clerk
21
                                                    s/Karen Dews
22                                                  Deputy Clerk

23

     MINUTE ORDER - 1
